Citation Nr: 0915311	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from August 
1965 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida which denied service connection for 
hepatitis C.  

In February 2008, the Board denied service connection for 
post-traumatic stress disorder (PTSD) and remanded the claim 
for service connection for hepatitis C to the RO for 
additional development.  The case has been returned to the 
Board and is ready for appellate review.  


FINDINGS OF FACT

1.  In service, the Veteran served as a hospital corpsman.   
 
2.  The Veteran has a current diagnosis of hepatitis C.   

3.  Competent evidence reasonably supports a finding that the 
Veteran's hepatitis C was contracted by exposure to bodily 
fluids as a hospital corpsman during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for hepatitis C are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no prejudice to the Veteran in deciding the claim at 
this time.  VA has satisfied its duty to notify and assist to 
the extent necessary to allow for a grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R.  § 
3.303(d) (2008).  

The Veteran indicates that service connection is warranted 
for hepatitis C.  He states that he was a hospital corpsman 
in the United States Navy and was exposed to blood and other 
bodily fluids during that time.  He reports that his post-
service occupation was in the computer field with no 
exposure.  In his November 2002 claim, he reported that he 
has never been a drug user and the only possible exposure was 
during service.  

Medically recognized risk factors for hepatitis  C include: 
(a) transfusion of blood or blood product before  1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d)  tattoos; 
(e) body piercing; (f) intravenous drug use (with  the use of 
shared instruments); (g) high-risk sexual  activity; (h) 
intranasal cocaine use (also with the use of  shared 
instruments); (i) accidental exposure to blood  products as a 
healthcare worker, combat medic, or corpsman by  percutaneous 
(through the skin) exposure or on mucous  membrane; and (j) 
other direct percutaneous exposure to  blood, such as by 
acupuncture with non-sterile needles, or  the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001.

While the service personnel records are in the file, the 
Veteran's service treatment records are unavailable.  The 
Board is mindful that, in a case such as this, where service 
treatment medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the Veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  The Veteran's 
service personnel records confirm that he service as a 
hospital corpsman and his DD Form 214 shows his MOS as 
medical assistant.  

Private medical records show that in September 2001, the 
Veteran was found on laboratory testing to be positive for 
hepatitis C.  He underwent a VA fee basis examination in July 
2003.  He reported by way of history that hepatitis C was 
noted approximately three years prior.  The examiner noted 
that the Veteran's hepatitis C was transmitted through 
occupational exposure.  Hepatitis panel test was positive for 
hepatitis C.  The examiner stated that based on the 
examination and the Veteran's history, it was not possible to 
state the etiology of the Veteran's hepatitis C.  

VA outpatient treatment records dated from 2003 to 2005 have 
been reviewed.  They show treatment including for hepatitis 
C. Those records include a reported history of drug use, 
including heroin.  (See, VA treatment of December 2003).  The 
Veteran also has indicated that he was sexually active, had 
gotten tattoos in 1980, and had gotten body piercing a "long 
time ago". (See, VA treatment of February 2005).  

In March 2008, the Veteran's file was reviewed by a VA 
examiner for the purpose of offering an opinion as to the 
etiology and onset date of the Veteran's hepatitis C to 
include the relationship, if any with service.  The examiner 
reviewed the claims file and noted that the Veteran's 
inservice medical occupation was a hospital corpsman.  It was 
noted that the file did not document any post service 
tattoos, body piercings or history of heroin use.  It was 
also noted that the claims file did not document any social 
or sexual history.  It was also noted that the claims file 
did not document any medical conditions other than hepatitis 
C.  The examiner reported that none of the records in the C 
file or service treatment records objectively document the 
method of contracting the disease.  The examiner indicated 
that the claims file did contain letters written by the 
Veteran documenting blood and body fluid exposures including 
needle sticks and mouth-to-mouth resuscitation of patients 
bleeding from the mouth.  Private records were noted to show 
that the Veteran had two tattoos, but that the dates of the 
Veteran having received the tattoos was not given.  It was 
also noted that the file did not have record of the Veteran 
having body piercings.  The clinician stated that without 
objective documentations of exposure to blood or body fluids 
to rank the order of likelihood of methods by which the 
Veteran contracted hepatitis C or to state categorically by 
what method the Veteran contracted chronic active hepatitis C 
would require that he resort to mere speculation.  In a July 
2008 addendum, the examiner stated that the claims file and 
service treatment records were reviewed and that to resolve 
the question of whether the Veteran's hepatitis C is related 
to military service would require that he resort to mere 
speculation.  

In November 2008, the Board requested an expert medical 
opinion.  In January 2009, the expert provided an opinion on 
this claim.  As to the etiology and date of onset of the 
Veteran's hepatitis C (HCV), it was noted that the hepatitis 
C infection is usually acquired by percutaneous exposure to 
blood or blood products, by sexual contact, or by exposure to 
contaminated devices used for percutaneous injection.  The 
examiner stated that the information shows that the Veteran 
does have hepatitis C since about 2000, and that how long 
before that the Veteran contracted hepatitis C cannot be 
determined from the data presently available.  

The examiner noted that documented risk factors are: 1.  In-
service medical occupation activities.  It was indicated that 
the Veteran served as a medical corpsman in the military and 
gives graphic details of several instances during which he 
was exposed to blood in a way that could serve to transmit 
hepatitis C:  2.  Heroin use.  It was stated that the Veteran 
admits to heroin use and that it is difficult to assess the 
likelihood that the Veteran's heroin use is a significant 
risk factor primarily because it is unclear whether the 
heroin use was by injection or not.  It was noted that the 
Veteran denied IV drug use but does not clarify heroin use.  
It was also noted that the record does not lead to the 
conclusion that the Veteran had a significant history of IV 
drug use such as track marks, sclerosed veins, or difficulty 
finding venous access, etc.  The examiner stated that if 
there were documentation that the Veteran had significant IV 
use history this would be an important and possibly the most 
likely, the route of hepatitis C infection.  It was reported 
that however, if the heroin use were by smoking this would 
not be a significant risk factor for hepatitis C acquisition:  
3. Sexual transmission.  It was noted that there was little 
data concerning the Veteran's sexual activity in the 
documentation and it was noted that the Veteran reported 
using condoms regularly;  4.  Tattoos and body piercing.  It 
was noted that tattoos have been identified as risk factors 
in some studies but it is unclear how significant a risk 
factor for hepatitis C acquisition these studies are.  

The examiner reported that it is not possible to offer a 
likelihood ranking of these factors given the present 
information, and that it seems likely that either in-service 
medical activities or heroin use could be considered most 
likely depending on whether heroin use was IV or not.  Sexual 
activity and tattoos would likely be lower on the list.  The 
examiner also addressed the likelihood that the Veteran's 
hepatitis C is casually related to one or more of his job 
related risk factors.  It was noted that if there were a 
documented history of IV drug use that antedated the 
Veteran's acquisition of hepatitis C the examiner would 
classify likelihood as unlikely to be related to service.  
However, in the absence of a documented history of IV drug 
use, the HCV infection is as likely as not related to job 
related risk factors.  

In a February 2009 statement the Veteran stated that he had 
no intravenous drug use.  He stated that his hepatitis C was 
due to his duty as a hospital corpsman.  The medical records 
demonstrate there is a current diagnosis of hepatitis C.  The 
risk factors for hepatitis C include accidental exposure as a 
health care worker and it is confirmed that the Veteran's MOS 
was hospital corpsman.  

To support a grant of service connection, the evidence must 
demonstrate the currently diagnosed hepatitis C is related to 
some occurrence in service.  The Veteran has offered that his 
exposure in service is related to his work as a hospital 
corpsman.  This brings the Board to the central question in 
this case, whether there is any basis in the record for 
forming a competent medical opinion as to the etiology of the 
Veteran's hepatitis C, on any other basis than mere 
speculation.  The Veteran has acknowledged several potential 
risk factors for contracting, hepatitis C.  He has a history 
of heroin use; however he has denied IV drug use of heroin.  
He has noted having a history of being sexually active, and 
of tattoos and body piercing.  

A VA fee basis examiner has noted in July 2003 that the 
Veteran's hepatitis C was transmitted through occupational 
exposure and also reported that it was not possible to state 
the etiology of the Veteran's hepatitis C.  A subsequent VA 
examiner reported in March 2008 and in a July 2008 addendum 
that to resolve the question of whether the Veteran's 
hepatitis C is related to military service would require 
resorting to mere speculation.  However, the medical expert 
in January 2009 has essentially stated that if there were 
documented evidence of IV drug use, then the Veteran's 
hepatitis C would unlikely be related to service.  But that 
in the absence of a documented history of IV drug use, the 
infection is also likely as not related to job related risk 
factors.  As the examiner noted, the Veteran has denied IV 
drug usage in the record and there are no physical findings 
in the file suggestive of IV drug use. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See  
38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.  In Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.   
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Because the evidence shows that the Veteran was a hospital 
corpsman in service, one of the risk factors for hepatitis C, 
that the Veteran's statements regarding exposure are 
consistent with his military occupational specialty and 
because the evidence is not confirmed as to whether the 
Veteran engaged in IV drug use, as well as consideration of 
the January 2009 opinion, the Board gives the benefit of the 
doubt to the Veteran.  The Board finds that the evidence of 
record is at least in equipoise, and therefore, affording the 
Veteran the benefit of the doubt, service connection for 
hepatitis C is warranted.  See Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).  


ORDER

Service connection for hepatitis C is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


